SUPPLEMENTDATED MARCH 29, 2, 2010 Old Mutual Absolute Return Fund, L.L.C. (the "Fund") Capitalized terms used in this Supplement and not defined have the same meanings as set forth in the Prospectus. Effective April 1, 2011, the following modifications will be made to the Fund: (i) The Fund’s name will be changed to Larch Lane Multi-Strategy Fund, L.L.C.; (ii) The Marketing and Member Servicing Fee will be reduced from an annual rate of 0.90% of the net assets of the Fund to an annual rate of 0.70% of the net assets of the Fund; and (iii) The overall Expense Limitation of the Fund will be reduced from 2.95% to 2.35%. In addition, as of March 31, 2011, Old Mutual Emerging Managers Fund, L.L.C. (the "Emerging Managers Fund") will be merged with and into the Fund whereby the Emerging Managers Fund would transfer all of its assets and liabilities to the Fund and in return, the Fund would issue Units to members of the Emerging Managers Fund in an amount equal to the value of their interest in the Emerging Managers Fund. Please retain this Supplement for future reference.
